Saxe, J. (concurring).
I concur in the conclusion that this 42 USC § 1983 action must be dismissed as against defendant Judge and her agent, based upon judicial immunity, since it cannot be concluded that the Judge acted in the clear absence of all jurisdiction. “A judge will not be deprived of immunity because the action he took was in error * * * or was in excess of his authority; rather, he will be subject to liability only when he has acted in the ‘clear absence of all jurisdiction’ ” (Stump v Sparkman, 435 US 349, 356-357, quoting Bradley v Fisher, 13 Wall [80 US] 335, 351).
*39There is an important distinction between acting in “clear absence of all jurisdiction” and issuing an order without the authority to do so. The distinction is illustrated by the United States Supreme Court in Stump v Sparkman ( 435 US, supra, at 357, n 7): “if a probate judge, with jurisdiction over only wills and estates, should try a criminal case, he would be acting in the clear absence of jurisdiction and would not be immune from liability for his action; on the other hand, if a judge of a criminal court should convict a defendant of a nonexistent crime, he would merely be acting in excess of his jurisdiction and would be immune.”
In accordance with the above-cited explanation, the Court subsequently held that judicial immunity protected a Judge from liability under 42 USC § 1983 even in the face of allegations that the Judge had ordered police officers to seize a particular public defender, who had not appeared on the initial call of the Judge’s calendar, and that the officers used excessive force to bring the attorney into the Judge’s courtroom (see, Mireles v Waco, 502 US 9). The Court remarked, “If [the judge] authorized and ratified the police officers’ use of excessive force, he acted in excess of his authority. But such an action — taken in the very aid of the judge’s jurisdiction over a matter before him — cannot be said to have been taken in the absence of jurisdiction” (502 US 9, 13 [emphasis added]).
With the foregoing in mind, it is apparent that the Judge’s actions in the present case fall within the types of conduct protected by judicial immunity: they were “judicial” acts and did not fall outside the area of her subject matter jurisdiction (see, Stump v Sparkman, supra, at 356, 360). However, I am unable to accede to the implication of the majority and the IAS Court that the ex parte orders issued by the defendant Judge with regard to the plaintiffs’ conditions of confinement were authorized by the inherent powers of the court. To that extent, I do not join in with the majority.
Without a hearing, based upon ex parte allegations, the defendant Judge issued “lock-down” orders imposing severe restrictions on the detainees’ conditions of confinement, including denial of visitors and phone calls, 23-hours-a-day cell confinement, and restraint by handcuffs, leg irons and waist chains when permitted out of their cells. The majority seems to conclude that the Judge’s orders were permitted by the court’s “inherent powers,” asserting that “when reliable information alerted the court presiding over the criminal trial of detainees regarding their direct interference with the administration of *40that trial, the court’s adjudicative duties included the exercise of its inherent power to ensure that the interference end” (emphasis added). This is a broad statement of authority; I believe it is too broad.
The “inherent powers doctrine” has been relied upon to support a court’s authority to adopt procedural rules; this includes such matters as the assignment of cases (see, People v Granatelli, 108 Misc 2d 1009, 1018; Bankers Trust Co. v Braten, 101 Misc 2d 227, 235-236), general calendar control (see, Travelers Ins. Co. v New York Yankees, 102 AD2d 851, 852), the granting of preferences (see, Plachte v Bancroft Inc., 3 AD2d 437, 438), and the promulgation of rules of practice (see, Hanna v Mitchell, 202 App Div 504, affd 235 NY 534). But, while the Second Department interpreted the “inherent powers” doctrine more expansively, so as to authorize courts to impose a monetary sanction against a litigant or attorney who engaged in abusive litigation practices (see, Gabrelian v Gabrelian, 108 AD2d 445, appeal dismissed 66 NY2d 741), its reasoning was subsequently limited by Matter of A. G. Ship Maintenance Corp. v Lezak (69 NY2d 1, 6). In A. G. Ship Maintenance, the Court of Appeals remarked that since the problem of abusive litigation practices was most effectively dealt with by plenary rule rather than by ad hoc judicial decision, sanctions could not be imposed in the absence of court rule or statute.
There is nothing in the development or the prior use of the doctrine of “inherent powers” that would support its extension beyond matters of court procedures, into the area of the rights and liberties to be permitted to an individual in the custody of the Department of Correction.
Moreover, the inherent judicial power is appropriate only when the problem addressed is not subject to legislative control (see, Matter of A. G. Ship Maintenance Corp. v Lezak, 69 NY2d, supra, at 6). The matter of punitive confinement of detainees, in contrast, is an area firmly and fully subject to plenary legislative regulation; indeed, numerous regulations address the subject in detail, and provide procedures for circumstances in which there is reason to believe an inmate has engáged in unlawful conduct (see, e.g., 7 NYCRR 250.1 et seq.; 9 NYCRR 7006.1 et seq.). These regulations dictate detailed procedures to be followed by the Department of Correction where it appears that an individual in custody requires additional restrictive measures. The procedures include a speedy hearing (see, 7 NYCRR 252.3, 253.6, 254.6; 9 NYCRR 7006.8), an appeal process (7 NYCRR 252.6, 253.8, 254.8; 9 NYCRR 7006.10) and *41established parameters for permissible disciplinary measures (7 NYCRR 252.5, 253.7, 254.7; 9 NYCRR 7006.9). Since the area of punitive confinement of inmates is fully addressed by established rules and regulations, application of the doctrine of inherent judicial power is inappropriate under the circumstances.
The focus and purpose of imposing such standard procedures on the Department of Correction is to protect against the possibility of arbitrary or disproportionate disciplinary measures. That very danger arose by the actions of the Trial Judge here. “Because inherent powers are not subject to direct democratic controls, they must be invoked with great restraint, as there is a danger that such powers may be wielded arbitrarily or in doubtful cases” (Gabrelian v Gabrelian, 108 AD2d, supra, at 454; see also, concurring opn of Lazer, J., supra, at 455-464). Furthermore, such protections comport with a fundamental tenet of our criminal justice system, which entitles the accused to certain basic safeguards, including the right to notice of the charges, the opportunity to be heard and the right to review (see, e.g., CPL 210.15, 210.20).
If reliance is placed upon a court’s “inherent powers,” a Trial Judge would be permitted to bypass the obligation to provide the accused with any automatic procedural protections. Indeed, this case serves to illustrate the danger recognized in Gabrelian (supra), namely, that the doctrine, when used in a context other than the adoption of court procedures, creates a danger that the power may be wielded in an arbitrary manner. Not only was there no formal recourse by which the detainees could seek direct review of the ex parte orders, but, indeed, it was unclear what paths were available to challenge the Judge’s orders (see generally, Ocasio v Jacobson, 1996 US Dist Lexis 1602, *16-17, 1996 WL 66112, 6 [SD NY, Feb. 15, 1996, Stein, J.]).
While there are certainly circumstances in which it is appropriate to justify judicial actions by invoking the inherent powers of the courts, such a justification should be invoked sparingly, and only when clearly necessary and appropriate. Where procedures exist for handling the type of allegations at issue, such procedures should be employed, rather than issuing sui generis orders based solely upon ex parte communications. Here, there was every reason to defer to the expertise of the correctional system regarding conditions of confinement for criminal defendants (Bell v Wolfish, 441 US 520, 548).
*42Sullivan, J. P., Rubin and Buckley, JJ., concur with Tom, J.; Saxe, J., concurs in a separate opinion.
Orders, Supreme Court, Bronx County, entered on or about April 5, 1999, August 24, 1998 and August 31, 1998, affirmed, without costs or disbursements.